Exhibit 10.20

 

PURCHASE PRICE ADJUSTMENT AGREEMENT

 

This Purchase Price Adjustment Agreement (the "Agreement") is entered into this
12th day of April 2016, by and between Calpian, Inc., a Texas corporation
(“Calpian” or the “Company”), Calpian Commerce Inc. and Calpian Residual
Acquisition LLC (collectively “Sellers”) and Excel Corporation (“Excel”) and
Excel’s wholly-owned subsidiary, eVance Processing, Inc. (“eVance”).

 

W I T N E S S T H:

 

WHEREAS, on November 30, 2015, the Sellers entered into an Asset Purchase
Agreement (the “APA”) with eVance, pursuant to which eVance purchased all of the
assets and operations (the “Assets”) related to the Company’s two former U.S.
business segments, previously identified as (i) the Company’s business that
“…generates revenue by acquiring residual cash flow streams…” and (ii) the
Company’s business operated by CCI that operates as “…an independent sales
organization in the U.S. with merchant servicing revenue streams…”;

 

WHEREAS, as consideration for the acquisition of the Assets, eVance assumed,
among other liabilities, $9,000,000 of the Company’s outstanding notes (the
“Purchase Price”);

 

WHEREAS, in connection with the assumption of liabilities comprising the
Purchase Price, eVance issued that certain Amended and Restated Secured
Promissory Note in principal amount of $720,084 to the order of Laird Cagan, a
copy of which is attached hereto as Exhibit A (the “Cagan Note”) and which Cagan
Note was issued in a series of additional Amended and Restatement Secured
Promissory Notes in aggregate principal amount of $8,279,916 (the “Other eVance
Notes”) and Excel issued to Laird Cagan a warrant to purchase 360,042 shares of
Excel’s common stock, a copy of which is attached hereto as Exhibit B (the
“Cagan Warrant”);

 

WHEREAS, subsequent to the closing of the APA, it was brought to the Company’s
attention by eVance and Excel that an impairment (the “Impairment”) was
discovered in the Assets and that eVance and Excel seek to take legal action
against a third party to recover damages related to such Impairment (the
“Impairment Claims”);

 

WHEREAS, eVance suffered certain unanticipated expenses and receivable
shortfalls that eVance and Excel believe are the responsibility of the Company
to reimburse eVance for (the “Expenses”), which Expenses are set forth on
Schedule 1 annexed hereto;

 

WHEREAS, Sellers on the one hand and Excel and eVance on the other hand each
mutually agreed to waive, compromise and resolve fully and finally any and all
claims and potential disputes, whether known or unknown, which exist or could
exist against the other party related to the APA;

 

WHEREAS, the parties have concluded that it is in their individual and mutual
best interests to agree to adjust the Purchase Price and reimburse eVance for
the Expenses.

 



 1 

 

 

NOW, THEREFORE, in consideration of the covenants, payments, and agreements set
forth in this Agreement, the Company, eVance and Excel intending to be legally
bound thereby, and hereby warranting that they each have the capacity and
authority to execute this Agreement, it is agreed by and between the undersigned
parties, that all of the claims asserted (or which could have been asserted) by
eVance and Excel are hereby settled and compromised on the following terms and
conditions, to wit:

 

1.                   Compromise. The Company shall, in full settlement of any
claims of whatever nature which may be now or hereinafter existing or asserted
by eVance or Excel against the Company based on the matters relating to the APA,
reimburse eVance for the Expenses in the amounts and on the dates set forth on
Schedule 2 annexed hereto (the “Reimbursement”) and reduce the Purchase Price
(the “Price Adjustment”) by (i) causing the holder of the Cagan Note and Cagan
Warrant to deliver to eVance the acknowledgement of surrender and cancellation
of securities, in the form attached hereto as Exhibit C; (ii) issuing to eVance
a Secured Promissory Note in principal amount of $675,000 (the “Calpian Note”),
in the form attached here to as Exhibit D, which Calpian Note is subject to a
reduction in any outstanding principal in the event eVance shall not pay when
due any of the assumed liabilities that comprise the Purchase Price and which
Calpian Note is subject to a provision requiring eVance to use proceeds of any
payment made under the Calpian Note to pay off any accrued and unpaid interest
and then any outstanding principal towards the Other eVance Notes; and (iii)
issuing in the name of eVance and depositing Two Million (2,000,000) shares of
the Company’s common stock with the Escrow Agent, identified in the Escrow
Agreement attached hereto as Exhibit E, as security for the repayment of the
Calpian Note. In addition, eVance and Excel shall execute and deliver to the
Company the Indemnification Agreement, in the form attached hereto as Exhibit F.

 

2.                   Impairment Claim Recovery. eVance and/or Excel shall take
all reasonable legal action to assert the Impairment Claims against any and all
third parties that are believed to have caused the Impairment. To the extent
eVance and/or Excel recover any proceeds, after payment of unrecovered legal
fees, from asserting the Impairment Claims, eVance and/or Excel shall offset the
Reimbursement and the Price Adjustment as follows (in order of priority):

 

a)Return up to $16,271 in cash to Calpian as an offset for a certain portion of
the Reimbursement; and

b)Reduce part or all of the principal amount owed under the Calpian Note or, if
the Calpian Note has been partially or fully paid, return up to $675,000 in cash
to Calpian (less any amounts owed after all partial payments under the Calpian
Note).

 

3.                  Release. eVance and Excel on the one hand and Sellers on the
other hand hereby release each other and their respective officers, directors
heirs, executors, administrators, successors, and assigns, (collectively the
“Releasees”) from all actions, cause of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, which against the Releasees, ever had, now have or hereafter can, shall
or may, have for, upon, or by reason of any matter, cause or thing solely with
respect to the matters relating to the APA from the beginning of the world to
the day of the date of this Agreement other than for any claims or obligations
under this Agreement or any agreement or instrument attached as an exhibit to
this Agreement.

 

4.                   No Admission of Liability. This Agreement does not, and
shall not be construed or deemed an admission by the Sellers of any wrongdoing
or of any liability to eVance or Excel and all parties agree to provide the
other parties with an opportunity to review any public announcement or
disclosure related to this Agreement prior to such public announcement or
disclosure.

 

5.                   Ownership of Claims.  Each of the parties represents and
warrants that it is the sole and lawful owner of all rights, title and interest
in and to all released matters, claims and demands referred to herein.  Each of
the parties further represents and warrants that there has been no assignment or
other transfer of any interest in any such matters, claims or demands which each
of the parties may have against the other parties, respectively.

 



 2 

 

 

6.                   Binding Agreement. The terms of this Agreement are binding
upon and inure to the benefit of each of the parties hereto, their respective
successors, assigns, dependents, and all other related persons, affiliates or
associates.

 

7.                   Consultation with Counsel.  The parties acknowledge that
they have had the opportunity and a reasonable period of time to consult with
legal counsel of their choice prior to the execution and delivery of this
Agreement, and that they have in fact done so.

 

8.                   Headings. The captions of the paragraphs and sections of
this Agreement are provided solely for convenience, and are not intended to, and
in fact, shall not affect the substance or meaning of this Agreement.

 

9.                   Representation. Each of the parties hereto represents that
each has read and fully understands each of the provisions as contained herein,
and has been afforded the opportunity to review same with his attorney of
choice; and further that each of the parties hereto represents that each and
every one of the provisions contained in this Agreement is fair and not
unconscionable to either party.

 

IN WITNESS WHEREOF, the parties have read and executed this Agreement as of the
date and year first above written.

  





CALPIAN, INC.   EVANCE PROCESSING, INC.           By:     By:   Name:     Name:
  Title:     Title:             CALPIAN COMMERCE INC   EXCEL CORPROATION        
  By:     By:   Name:     Name:   Title:     Title:             CALPIAN RESIDUAL
ACQUISITION LLC               By:         Name:          Title:        

  

 3 

 

 

Schedule 1

 

Reimbursements:

 

1.Payables paid in excess of $25,000

a.$14,527 (which consists of the expenses outlined below)    

2.Ocean Equity residual held by First Data Corporation for not meeting contract
minimum.

a.$16,271    

3.NetSuite software

a.$55,000    

4.Calpian GH partnership liability

a.$46,650 still owed to Calpian GH LP.

 

Total amount to be reimbursed: $125,798. Payments shall be made in 5 monthly
installments as follows:

 



May15, 2016  $25,160  June 15, 2016  $25160  July 15, 2016  $25,160  August 15,
2016  $25,160  September 15, 2016  $25,158 

 

$14,527 Expense Reimbursement consists of:

 





Date of Invoice   Date Paid   Vendor    Amount   12/21/2015   Pete Estep – NBS  
 7,722.60  1/4/2016   Pete Estep – NBS    6,361.05  11/18/2015   12/1/2015 
 IPFS    5,012.79  6/30/2015   1/15/2016   Artefacts    1,082.55  7/25/2015  
1/15/2016   Artefacts    1,076.05  8/24/2015   1/15/2016   Artefacts  
 1,076.70  11/9/2015   1/7/2016   Artefacts    195.00  11/30/2015   1/7/2016 
 Womply    6,805.22  11/30/2015   1/7/2016   G2 Web Services    1,935.17 
12/1/2015   12/29/2015   8 x 8    3,688.40  12/7/2015   1/7/2016   Artefacts  
 1,042.50  11/30/2015   12/14/2015   Meri Brewer    67.82  12/20/2015  
12/29/2015   Conformance    1,263.75  12/10/2015   12/14/2015   Concord
Hospital    2,197.65  -               -               Total       39,527.25  
    Max       25,000.00       Excess AP       14,527.25      

 



 4 

 

 

Reasons for above scheduled expenses:

 

Oct -15 Residuals Nov-15 Residuals Cyber Insurance Policy - Covers only Calpian
assets System development System development System development System
development SecurePay Insights Internet / Server Nov-15 Usage Fees - Phone
system System development Reimbursement for Nov-15 cell phone PCI scanning
Oct-15 through Nov-15 Refund for SecurePay billing error in October 2015

 

 

5

 

 